        Case 4:19-cv-04975-PJH Document 102 Filed 09/18/19 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     LISA CISNEROS
 5   JULIA HARUMI MASS
     ANITA GARCIA VELASCO
 6   ANNA RICH
     BRENDA AYON VERDUZCO, State Bar No. 315117
 7   Deputy Attorneys General
        1515 Clay Street, 20th Floor
 8      P.O. Box 70550
        Oakland, CA 94612-0550
 9      Telephone: 510-879-0981
        Fax: 510-622-2270
10      E-mail: Brenda.AyonVerduzco@doj.ca.gov
     Attorneys for Plaintiff State of California
11
     Additional Counsel Listed on Signature Page
12
                              IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15

16

17    STATE OF CALIFORNIA, DISTRICT OF                       Case No. 4:19-cv-04975-PJH
      COLUMBIA, STATE OF MAINE,
18    COMMONWEALTH OF
      PENNSYLVANIA and STATE OF
19    OREGON,                                                PLAINTIFFS’ NOTICE OF FILING OF
                                                             AMENDED DECLARATION
20                                         Plaintiffs,
                                                             Date:           October 2, 2019
21                  v.                                       Time:           9:00 a.m.
                                                             Dept.:          Courtroom 3, 3rd Floor
22                                                           Judge:          Hon. Judge Phyllis J. Hamilton
      U.S. DEPARTMENT OF HOMELAND                            Trial Date:     Not set
23    SECURITY; KEVIN MCALEENAN, in his                      Action Filed:   August 16, 2019
      official capacity as Acting Secretary of
24    Homeland Security; U.S. CITIZENSHIP
      AND IMMIGRATION SERVICES; and
25    KENNETH T. CUCCINELLI, in his official
      capacity as Acting Director of U.S. Citizenship
26    and Immigration Services,

27                                       Defendants.

28
                                                         1
                                         Plaintiffs’ Notice of Filing of Amended Declaration (4:19-cv-04975-PJH)
       Case 4:19-cv-04975-PJH Document 102 Filed 09/18/19 Page 2 of 3



 1         Plaintiffs respectfully submit this Notice of Filing of Amended Declaration to correct the

 2   record for the Court with respect to two drafting errors contained in the Declaration of Jennifer

 3   Van Hook, filed on August 26, 2019, as part of the Appendix (Attachment #1, Declaration of

 4   Jennifer Van Hook), in support of Plaintiffs’ Motion for Preliminary Injunction in the above

 5   captioned case (Dkt No. 18). The attached Supplemental Declaration of Jennifer Van Hook

 6   explains the errors that have been corrected in the Amended Declaration of Jennifer Van Hook

 7   (Amended Decl.), filed concurrently herewith. Also included in the Amended Decl. is Exhibit D,

 8   which was inadvertently omitted when the Declaration was filed on August 26, 2019. Exhibit D

 9   contains the full list of noncitizens exempt from the public charge ground of inadmissibility

10   outlined in the regulation issued by Defendants at 84 Fed. Reg. 41,504-41,505.

11         On September 12, 2019, Counsel for California informed Counsel for Defendants of these

12   errors and that an Amended Declaration to correct the record was forthcoming. At that time,

13   Counsel for California also notified Counsel for Defendants that the corrections to be made in the

14   Amended Decl. are reflected in the Declaration of Jennifer Van Hook filed on September 04,

15   2019 in the related case, La Clínica de la Raza et al. v. Trump, 4:19-cv-04980 (N.D. Cal.) (Dkt

16   No. 39).

17         Thus, Plaintiffs are concurrently filing a Supplemental Declaration of Jennifer Van Hook

18   that corrects the two errors discussed above, and an Amended Decl. that contains the corrections

19   made, attaches Exhibit D, and makes no other changes. The date of signing has also been

20   changed to certify this submission.
21

22

23

24

25

26
27

28
                                                         2
                                           Plaintiffs’ Notice of Filing of Amended Declaration (4:19-cv-04975-PJH)
       Case 4:19-cv-04975-PJH Document 102 Filed 09/18/19 Page 3 of 3



 1

 2
      Dated: September 18, 2019                     Respectfully Submitted,
 3

 4                                                   XAVIER BECERRA
                                                    Attorney General of California
 5                                                  MICHAEL L. NEWMAN
                                                    Senior Assistant Attorney General
 6                                                  CHEROKEE DM MELTON
                                                    Supervising Deputy Attorney General
 7                                                  JENNIFER C. BONILLA
                                                    LISA CISNEROS
 8                                                  WILLIAM DOWNER
                                                    REBEKAH FRETZ
 9                                                  KATHERINE LEHE
                                                    MARISSA MALOUFF
10                                                  JULIA HARUMI MASS
                                                    ANITA GARCIA VELASCO
11                                                  BRENDA AYON VERDUZCO
                                                    ERANDI ZAMORA
12
                                                    /s/Brenda Ayon Verduzco
13                                                  Brenda Ayon Verduzco
                                                    Deputy Attorneys General
14                                                  Attorneys for Plaintiff State of California

15

16

17

18
     SA2018100389
19

20
21

22

23

24

25

26
27

28
                                                3
                                  Plaintiffs’ Notice of Filing of Amended Declaration (4:19-cv-04975-PJH)
